DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the  


Response to Amendment
The examiner has added rejections for claims 9-10. Therefore, this action is made non-final.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 states: “calculate a pressure output of the compressor based on the comparison; and adjust a position of the electric inlet valve via an electrical control signal to limit the air compressor to the pressure output”.
There appears to be no support for the underlined limitations in the specification as
filed. Thus, the underlined limitations and the limitations that depend thereon are considered
new matter.
Dependent claims are rejected based on their dependency to claim 21.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 7-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn US 5820352 in view of Smith US 20190271304.
 	Regarding claim 7, Gunn discloses: a user interface (60) configured to receive a command from an operator corresponding to an operating capacity of the engine (14) or a desired air pressure level (see user interface 60 in Fig 3, see operator entering/modifying parameter commands in col 6 lines 6-24, and see setpoint discharge pressure input by the operator in col 10 lines 1-7); a sensor (50) configured to measure one or more characteristics of the system including a load on an engine configured to drive the air compressor (Applicant’s specification does not appear to specify how the load is determined from a sensor. For example, the type of sensor used to determine the load does not appear to be disclosed. Applicant discloses the use of a pressure sensor, so see pressure sensor 50); an electric inlet valve (26) integrated within an air compressor (see 10 in Fig 2) and configured to regulate airflow of the air compressor based on a position of the electric inlet valve (see col 10 lines 55-65);  and a controller (42).
 	Gunn does not disclose receive information from the user interface or the sensor corresponding to the load on the engine; compare the information to the operating capacity of the engine; and adjust a position of the electric inlet valve via an electrical control signal in response to a determination that the engine is experiencing an overload condition based on the operating capacity of the engine.
 	Paragraph 25 of the provisional application is specifically based on “a smaller load than the current operating capacity”. Thus, it is noted that the effective filing date of the claimed invention appears to be 11/15/18 as the provisional application does not provide support for the newly added limitations. 
 	Smith discloses receive information from the user interface or the sensor corresponding to the load on the engine (see e.g. load sensor in 0021); compare the information to the operating capacity of the engine (see e.g. 206 and 208 in Fig 4); and adjust a position of the electric inlet valve via an electrical control signal in response to a determination that the engine is experiencing an overload condition based on the operating capacity of the engine (see e.g. 208 in Fig 4). 
  	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the air compressor control method of Smith in the control system of Gunn to gain the benefit of eliminating excessive load on the engine.
 	Regarding claim 8, Gunn as modified above discloses the controller further configured to automatically determine the desired pressure level in the air compressor (see “READ SETPOINT DISCHARGE PRESSURE” IN Fig 9A) based on another command corresponding to a welding operation or the measurement (See Fig 7 wherein during the interrupt control routine, the controller 42 completes a sensor scan/measurement step 152 before the pressure control routine 200 step begins wherein Fig 9A shows the pressure control routine includes a “READ SET POINT DISCHARGE PRESSURE” step. Thus, as shown in the controller program flow chart, carrying out the “READ SET POINT DISCHARGE PRESSURE” step is based on the prior completion of the sensor scan/measurement step in the program flow chart. Therefore, the step of automatic/programmed determination of the particular setpoint discharge pressure entered by the operator and saved in memory is based on prior completion of the current sensor scans/measurements including the pressure sensor scan/measurement.).
 	Regarding claim 11, Gunn as modified above discloses a motor (11, see also col 4 lines 15-19, and col 10 lines 43-46) configured to adjust a position of the electric inlet valve (26), wherein the controller is configured to: determine a position of the electric inlet valve (see e.g. 222 and 228 in Fig 9A, and see fully open and fully closed in col 10 lines 55-65); calculate a change in position of the electric inlet valve based on the pressure difference (see col 10 lines 22-31); and control the motor to adjust the position of the electric inlet valve based on the calculated change in position (see col 10 lines 55-65).
 	Regarding claim 12, Gunn as modified above discloses the sensor is a pressure sensor (pressure sensor 50 of Gunn and 0020 of Smith). 
 	
Claim(s) 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salsich US 20090294415 in view of Smith US 20190271304.
 	Regarding claim 7, Salsich discloses: a user interface (operating mode selector 37) configured to receive a command from an operator corresponding to an operating capacity of an engine or a desired air pressure level (see “Controller 13A is further configured to determine an input gas pressure in the plasma cutting system 10 as a function of output pressure and the drive signal. In one embodiment, a look-up table is used to set forth an input pressure and an output pressure associated with each of a number of cutting operations selected by way of the operating mode selector 37.” in 0028).
 	Salsich does disclose a controller 13 and compressor 39 but does not disclose any details of the compressor such as the power source of the compressor. Thus, Salsich does not disclose a sensor configured to measure one or more characteristics of the system including a load on an engine configured to drive the air compressor; an electric inlet valve integrated within an air compressor and configured to regulate airflow of the air compressor based on a position of the electric inlet valve; and a controller configured to: receive information from the user interface or the sensor corresponding to the load on the engine; compare the information to the operating capacity of the engine; and adjust a position of the electric inlet valve via an electrical control signal in response to a determination that the engine is experiencing an overload condition based on the operating capacity of the engine.
 	Paragraph 25 of the provisional application is specifically based on “a smaller load than the current operating capacity”. Thus, it is noted that the effective filing date of the claimed invention appears to be 11/15/18 as the provisional application does not provide support for the newly added limitations. 
 	Smith discloses a sensor configured to measure one or more characteristics of the system including a load (see e.g. load sensor in 0021) on an engine 12 configured to drive the air compressor 14; an electric inlet valve (suction valve 76; see e.g. 0028) integrated within an air compressor (see Fig 1) and configured to regulate airflow of the air compressor based on a position of the electric inlet valve (see e.g. 0028); and a controller 16 configured to: receive information from the user interface or the sensor corresponding to the load on the engine (see e.g. 0021); compare the information to the operating capacity of the engine (see e.g. 206 and 208 in Fig 4); and adjust a position of the electric inlet valve via an electrical control signal in response to a determination that the engine is experiencing an overload condition based on the operating capacity of the engine (see e.g. 208 in Fig 4).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the air compressor of Smith in the system of Salsich as a simple substitution for the compressor of Salsich [as per MPEP 2143 I. (B)] to gain the benefit of using an engine driven compressor in order to use the system in locations where electricity is not available to drive the compressor.
 	Regarding claims 8-10 and 12, Salsich as modified above discloses:
	Regarding claim 8, Salsich as modified above discloses the controller further configured to automatically determine the desired pressure level in the air compressor based on another command corresponding to an operation or a measured air pressure level (See “Controller 13A is further configured to determine an input gas pressure in the plasma cutting system 10 as a function of output pressure and the drive signal. In one embodiment, a look-up table is used to set forth an input pressure and an output pressure associated with each of a number of cutting operations selected by way of the operating mode selector 37.” in 0028 of Salsich wherein the plasma cutting operation is selected via selector 37 which causes the controller 13 to automatically determine the input pressure of the cutting torch 16 which is the output pressure of the compressor).
 	Regarding claim 9, Salsich as modified above discloses wherein the another command corresponding to the operation is a selection of one or more of a gouging operation or a plasma cutting operation (see “Controller 13A is further configured to determine an input gas pressure in the plasma cutting system 10 as a function of output pressure and the drive signal. In one embodiment, a look-up table is used to set forth an input pressure and an output pressure associated with each of a number of cutting operations selected by way of the operating mode selector 37” in 0028 of Salsich wherein the cutting operations are plasma cutting operations as in e.g. the title of Salsich).
 	Regarding claim 10, Salsich as modified above discloses the controller is configured to: receive the selected gouging or plasma cutting operation from the user interface (37 of Salsich); and determine the desired air pressure for the air compressor based on the selected operation (see “Controller 13A is further configured to determine an input gas pressure in the plasma cutting system 10 as a function of output pressure and the drive signal. In one embodiment, a look-up table is used to set forth an input pressure and an output pressure associated with each of a number of cutting operations selected by way of the operating mode selector 37” in 0028 of Salsich wherein the plasma cutting operation is selected via selector 37 which causes the controller 13 to automatically determine the input pressure of the cutting torch 16 which is the output pressure of the compressor).
 	Regarding claim 12, Salsich as modified above discloses the sensor is a pressure sensor (see 0020 of Smith).



Response to Arguments
Applicant argues there is support for the limitations in claim 21 in certain paragraphs cited by applicant. However, as detailed in the 112 (a) rejections above, there is no support for certain limitations of claim 21 in the paragraphs cited by applicant or any other paragraphs.
Regarding applicant’s arguments concerning applicant’s provisional application and the effective filing date of the pending claims, the provisional application at 0025 states (emphasis added):  “a smaller load than the current operating capacity”. Thus, 0025 of the provisional application specifically relates to the condition of a smaller load that the current operating capacity. In contrast, claims 7 and 21 claim an “overload condition”.
Thus, it is noted that the effective filing date of the claimed invention appears to be 11/15/18 as the provisional application does not provide support for the newly added limitations.
Therefore, Smith is available as prior art for the rejection of claim 7 and dependent claims thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746